DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
Response to Amendment
The amendment of claims 1-2, 9, 16, 18-20 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2007/0254175).
Song teaches a flooring sheet material comprising 30 parts of PE, 40 parts of EVA copolymer, 20 parts of EVA thermoplastic elastomer having VA content of 30wt% or higher, and 10 parts of SBS thermoplastic elastomer (example 1 in table 1, or examples 1-3 in table 4 which uses SBR, 0038). The EVA thermoplastic elastomer reads on thermoplastic elastomer of the first polymeric component. The PE and EVA copolymer read on the claimed first polymeric component and component A. The synthetic resin C can be SBS or SIS [0038]. SIS reads on isoprene rubber of second polymeric component and component C. Song further teaches the synthetic resin B can be ethylene-acrylic acid copolymer or ethylene-vinyl acetate copolymer [0037]. For SIS, it is inherent that isoprene block contains at least one 1,2-vinyl isomer structure. The compositions were sheeted with an extruder to obtain the flooring material [0054]. 
Song does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
It is noted that instant claims don’t distinguish thermoplastic elastomer and non-crosslinked rubber. Claim 1 limits the rubber of the second polymeric component which contains isoprene rubber and ethylene vinyl acetate rubber. Non-crosslinked isoprene rubber and ethylene vinyl acetate rubber are thermoplastic elastomer.
It is noted that for claims 5 and 6, the parts by weight limitation is meaningless due to not specifying the total amount of the polymers in the polymer composition given the claim recites “a polymer composition comprising” and ambiguity between thermoplastic elastomer and non-crosslinked rubber. 
Claims 1-9, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2005/0081330).
Edwards teaches a flooring covering comprising a sheet of second member formed from a composition comprising a combination of elastomeric material of natural rubber and ethylene vinyl acetate elastomer (claims). EVA elastomer reads on both claimed first polymeric component and rubber. 
Edwards does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
It is noted that for claims 5 and 6, the parts by weight limitation is meaningless due to not specifying the total amount of the polymers in the polymer composition given the claim recites “a polymer composition comprising” and “the xxx component comprises”, and ambiguity between thermoplastic elastomer and non-crosslinked rubber. 
Double Patenting
Claims 1-4, 7, 11-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11 of copending Application No.16/064,739. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘739 claims a floor covering comprising a base layer containing a polymer composition of an elastomer and a thermoplastic elastomer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 7-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-12, 15 of copending Application No.16/065,219. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘219 claims a floor covering comprising a base layer containing a polymer composition of an elastomer and a thermoplastic elastomer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763